Mr. Justice Windes delivered the opinion of the court. This suit was brought by appellee in the Superior Court of Cook County, to recover from appellant for goods alleged to have been sold and delivered by appellee to appellant. It was submitted to the court without a jury, and the trial resulted in a finding and judgment for appellee of $354.58. The abstract does not show that any exception was taken to the finding or judgment of the trial court. We are not required to search the record to find whether an exception was preserved. Everything on which error is assigned should 'appear in the abstract. Chapman v. Chapman, 129 Ill. 386; City of Roodhouse v. Christian, 158 Ill. 137; Gibler v. City of Mattoon, 167 Ill. 18; Dickinson v. Gray, 72 Ill. App. 55. Ho exception being preserved to the finding or judgment of the court, we can not inquire into the sufficiency of the evidence to support the judgment. Fireman’s Ins. Co. v. Peck, 126 Ill. 493, and cases cited; Ill. C. R. R. Co. v. O’Keefe, 154 Ill. 511. But the bill of exceptions contained in the transcript of the record fails to show that any exception was taken to the finding of the court. The transcript of the record made by the clerk shows a finding by the court, motion for a new trial overruled, rendition of judgment and award of execution, and the further statement, “whereupon the defendant, having entered its exceptions herein, prays an appeal from the judgment,” etc. Even if these facts were properly shown by the abstract, still they are not sufficient to justify a consideration of the evidence as to its sufficiency to sustain the finding. The bill of exceptions must show that an exception was taken to the finding of the trial court. In Fireman’s Ins. Co. v. Peck, 126 Ill. 494, speaking of a record like this, and holding the rule to be as above stated, the Supreme Court said: “We are strenuously urged by counsel for appellant, in very able and elaborate briefs and arguments, to change the rule so long established by the decisions of this court, and hold that if the proper motions and exceptions appear in the judgment order or order allowing the appeal, as made up by the clerk and certified by him, then it is not essential they should appear in the bill of exceptions signed and sealed by the judge. Were the question an open one we might be inclined so to hold; but the rule now objected to is a settled rule of practice in this State, and has been announced and followed for so long a time and in so many cases that it ought not to be departed from, and we must therefore decline to enter into a discussion as to its propriety. The rule as held is familiar to the profession, and is easily understood, and there is no difficulty or hardship in conforming to its requirements.” We have examined the record as to alleged errors of the court in admitting and excluding evidence, and find no reversible error in its rulings in that regard. The judgment is affirmed.